Title: To Alexander Hamilton from Daniel Bradley, 11 October 1799
From: Bradley, Daniel
To: Hamilton, Alexander


          
            Sir,
            Staunton 11th. October 1799—
          
          This acknowledges the receipt of yours of the 1st. Instant wherein you inform me you have communicated with to General on the subject of my request for a furlough. I am in hopes I shall soon obtain it—
          Inclosed you have a return of the recruiting parties under my superintendence for the Month of August oweing to the distance or delay of some of the returns I could not send it sooner—
          I am with respect Sir your Obedient Humble Servant—
          
            Daniel Bradley Majr
            4th. U.S. Regt.
          
          The Honble. Alexander Hamilton Majr. & Inspecter General New York
        